           Case 1:20-cv-04982-VEC Document 69 Filed 06/25/21 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


ALI AL-AHMED,                               Case No. 1:20-cv-04982-VEC

                           Plaintiff,       DEFENDANT TWITTER, INC.’S
                                            RESPONSE TO ORDER TO SHOW
          v.                                CAUSE
TWITTER, INC.,

                           Defendant.




1709311
            Case 1:20-cv-04982-VEC Document 69 Filed 06/25/21 Page 2 of 6




I.        INTRODUCTION

          Twitter, Inc. respectfully submits this response to the Order to Show Cause (“OSC”)

issued by the Court on June 16, 2021. Dkt. 68. Twitter and its counsel1 take the Court’s

Individual Rules of Practice seriously and believed that Twitter was in full compliance with

those rules, including the requirement that “[a]ll memoranda must be double-spaced and utilize

12-point font for text.” Indiv. Rule 4.B. To that end, Keker, Van Nest, and Peters LLP (“KVP”)

drafted all of Twitter’s submissions in this action—including pleadings that were not subject to

page limits—using 12-point font and “Exactly” 24-point spacing in Microsoft Word. Indeed,

KVP used its standard template for case in which the pleadings are required to be “double-

spaced.” KVP believed that its memoranda were “double-spaced” because 24-point spacing is

double the height of the required 12-point font size. Only after receiving the OSC did KVP learn

that Microsoft Word adds 15% more space to its “Double” spaced setting than is literally

required to double the height of the font (i.e., double-spacing plus 15%).

          Twitter and its counsel had no intention of circumventing the page limits imposed by the

Court and, until the OSC was issued last week, believed in good faith that we had complied with

the Court’s formatting rules. Nonetheless, Twitter and its counsel acknowledge their obligation

to comply with the Court’s Individual Rules and apologize for misinterpreting Rule 4.B. Under

these circumstances, however, Twitter and its counsel respectfully submit that sanctions are not

warranted.

          Further, given that KVP acted in good faith and relied on a well-established interpretation

of the term “double-spaced” (albeit one that KVP now knows did not comply with the Court’s



1
 The term “counsel” refers to Twitter’s lead counsel at the law firm of Keker, Van Nest & Peters
LLP and local counsel at the law firm of Reavis Page Jump LLP.


                                                   1
1709311
            Case 1:20-cv-04982-VEC Document 69 Filed 06/25/21 Page 3 of 6




Individual Rules), Twitter and its counsel respectfully request that the Court not strike the

previously submitted motion papers. Alternatively, we respectfully request that the Court grant

leave to submit corrected motion papers that are “Double” spaced (per Microsoft Word). With

the Court’s permission, Twitter is prepared to submit either (1) properly formatted briefs without

any substantive changes, which would add approximately three pages to the opening brief and

two pages to the reply brief (the ancillary pleadings are all well below the applicable page

limits); or (2) page-limit compliant briefs that only remove, but do not add, substance. We do

not believe that any of these options would prejudice Plaintiff, particularly given that the Court

already granted an additional 10 pages for his opposition brief.

II.       ARGUMENT

          Twitter’s non-compliant briefs were the result of a different, but reasonable,

understanding of the term “double-spaced,” rather than any intent to skirt the page limits

imposed by the Court. It was KVP’s understanding that by using 24-point spacing, it was

“double-spacing” the required 12-point font. In the field of typography, a “point” is equal to

1/72 of an inch, so that “12-point font” means that each letter is 12/72 of an inch high. Because

24 is double 12, KVP believed in good faith that 24-point spacing was “double-spaced.” Indeed,

many federal courts—including those in which KVP most frequently practices—treat “double-

spacing” to mean 24-point spacing or greater. See, e.g., Sameer v. Khera, No. 1:17-cv-01748-

DAD-EPG, 2018 WL 3472557, at *1 (E.D. Cal. July 18, 2018) (“line spacing of such documents

… must be double-spaced meaning, at minimum, 24-point line spacing”); Churyumov v. Amazon

Corp. LLC, No. C19-136RSM, 2019 WL 6271728, at *4 n. 2 (W.D. Wash. Nov. 25, 2019) (the

Local Rules “required that Plaintiff’s reply ‘be double spaced or exactly 24 points.’”); Swenson

v. Amtrak, No. 2:14-CV-02629-KJM-CMK, 2015 WL 6447493, at *6 (E.D. Cal. Oct. 23, 2015)




                                                   2
1709311
            Case 1:20-cv-04982-VEC Document 69 Filed 06/25/21 Page 4 of 6




(requiring “spacing twenty-four points or greater, i.e., double spacing.”).2 Thus, in preparing

Twitter’s motion to dismiss, KVP believed in good faith that by utilizing 24-point spacing—

double the required 12-point font size—it was complying with the Court’s requirement that

memoranda be “double-spaced.”3

          However, after receiving the Court’s OSC, KVP learned for the first time that the term

“double-spaced” does not have a universal definition and thus does not necessarily mean twice

the height of the selected font. For example, the “Double” spacing setting in Microsoft Word

adds 15% more space between each line than is required to literally double the height of 12-point

font, i.e., 24-point spacing plus an additional 15%. As a result, “Double” spacing in Microsoft

Word is 2.3 times—rather than double—the height of the selected font.4




2
 In the Northern District of California, where KVP’s offices are located, the Local Rules define
“double-spaced” to mean up to 28 lines of text per page. See Northern District of California
Civil Local Rule 3-4(a)(c)(2) (“Text must appear on one side only and must be double-spaced
with no more than 28 lines per page …”) (emphasis added); see also Central District of
California Local Rule 11-3.2 (“All documents … shall be numbered on the left margin with not
more than 28 lines per page. The lines on each page shall be double-spaced ….”) (emphasis
added). Twitter’s submissions in this action also complied with this definition of double-spaced.
3
 See, e.g., “Typography For Lawyers: One Space, Double Spacing, And Other Good Ideas,”
http://www.bencarterlaw.com/blog/2012/5/19/typography-for-lawyers-one-space-double-
spacing-and-other-go.html (May 19, 2012) (“The court’s requirement to double space your
briefs does not mean, however, that you just go into Microsoft Word and pound the ‘double
space’ button. True double spacing for a 12-point font means setting your line spacing at
‘Exactly’ 24 points. Using Microsoft Word’s default ‘double space’ will give you line spacing
greater than 24 points–about 15% greater, in fact.”).
4
  Norm Tabler, Judges Guard Their Space, Fed. Law., December 2017, at 16 (“Microsoft isn’t
bound by the normal rules of English interpretation. Some years ago Microsoft decided that
‘single-spaced’ should mean 115 percent—not 100 percent—of font height. Why? Because 15
percent more white space makes a document more visually attractive and easier to read.
Therefore, ‘double-spaced’ means 230 percent of font height.”)




                                                  3
1709311
               Case 1:20-cv-04982-VEC Document 69 Filed 06/25/21 Page 5 of 6




          After receiving the OSC, KVP now understands that the Court’s use of the term “double-

spaced” in its Individual Rules likely means “Double” spacing in the manner used by Microsoft

Word (24-point spacing plus an additional 15%) and will ensure that all future filings comply

with this standard. Again, Twitter and its counsel apologize to the Court and Plaintiff for its

misinterpretation of the Court’s Individual Rules. However, because there is no universal

definition of “double-spaced,” and given that KVP applied a well-established interpretation of

this term (albeit one it now knows is inconsistent with the Court’s Individual Rules), Twitter

respectfully submits that sanctions are not warranted in this instance.

III.      CONCLUSION

          For the reasons stated above, Twitter and its counsel respectfully request that the Court

not strike the previously submitted motion papers. Alternatively, Twitter and its counsel

respectfully request leave to submit corrected motion papers that are “Double” spaced (per

Microsoft Word). With the Court’s permission, Twitter is prepared to submit either (1) properly

formatted briefs without any substantive changes, which would add approximately three pages to

the opening brief and two pages to the reply brief (the ancillary pleadings are all well below the

applicable page limits); or (2) page-limit compliant briefs that only remove, but do not add,

substance. We do not believe that any of these options would prejudice Plaintiff, particularly

given the Court already granted Plaintiff 10 additional pages for his opposition brief.

          //

          //

          //

          //




                                                   4
1709311
          Case 1:20-cv-04982-VEC Document 69 Filed 06/25/21 Page 6 of 6




                                         Respectfully submitted,

                                         KEKER, VAN NEST & PETERS LLP

Dated: June 25, 2021               By:   /s/ Khari J. Tillery
                                         BENJAMIN BERKOWITZ (pro hac vice)
                                         KHARI J. TILLERY (pro hac vice)
                                         ANJALI SRINIVASAN (pro hac vice)
                                         RYLEE KERCHER OLM (pro hac vice)
                                         633 Battery Street
                                         San Francisco, CA 94111-1809
                                         Telephone: 415 391 5400
                                         Facsimile: 415 397 7188
                                         bberkowitz@keker.com
                                         ktillery@keker.com
                                         asrinivasan@keker.com
                                         rolm@keker.com

                                         ALICE K. JUMP
                                         REAVIS PAGE JUMP LLP
                                         41 Madison Avenue, 41st Floor
                                         New York, NY 10010
                                         Tel: 212.763.4100
                                         Fax: 212.763.4141
                                         ajump@rpjlaw.com

                                         Attorneys for Defendant
                                         TWITTER, INC.




                                         5
1709311
